Name: Commission Regulation (EEC) No 3126/91 of 25 October 1991 amending Regulation (EEC) No 223/90 relating to the set-aside of arable land for non-food purposes referred to in Regulation (EEC) No 2328/91
 Type: Regulation
 Subject Matter: agricultural structures and production
 Date Published: nan

 No L 296/32 Official Journal of the European Communities 26. 10. 91 COMMISSION REGULATION (EEC) No 3126/91 of 25 October 1991 amending Regulation (EEC) No 223/90 relating to the set-aside of arable land for non-food purposes referred to in Regulation (EEC) No 2328/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2328/91 of 15 July 1991 on improving the efficiency of agricul ­ tural structures ('), and in particular Article 31 (2) thereof, aside of arable land for non-food purposes referred to in Article 2 (4) of Regulation (EEC) No 2328/91 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EEC) No 223/90 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EEC) No 223/90 of 26 January 1990 fixing the rates of Community part ­ financing for the measures referred to in Council Regula ­ tions (EEC) No 797/85, (EEC) No 1096/88, (EEC) No 1360/78 , (EEC) No 389/82 and (EEC) No 1696/71 (2) should be amended to include therein the Community part-financing rates applicable to measures for the set This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 218, 6. 8 . 1991 , p. 1 . O OJ No L 22, 27. 1 . 1990, p. 62. 26. 10. 91 Official Journal of the European Communities No L 296/33 ANNEX 'ANNEX HI Community part-financing rates applicable to set-aside measures referred to in Title I of Regula ­ tion (EEC) No 2328/91 The part-financing rate varies according to the type of measure and the level of aid. In the table below the letter M represents the first maximum amount of aid provided for in Article 2 (5a), apart from exceptional cases . Type of measure and level of aid Part-financingrate 1 . Set-aside measures for the withdrawal of land from production referred to in the first subparagraph of Article 2 (3) : (a) for that part of the aid which does not exceed 0,5 M 60 % (b) for that part of the aid which exceeds 0,5 M, but does not exceed M 25 % 2. Measures to set aside arable land for use as grazing for extensive livestock farming or for the growing of lentils, chick peas and vetches referred to in the third subparagraph of Article 2 (3) : (a) for that part of the aid which does not exceed 0,25 M 60 % (b) for that part of the aid which exceeds 0,25 M, but does not exceed 0,5 M 25 % 3. Set-aside of arable land for non-food purposes referred to in Article 2 (4) : (a) for that part of the aid which does not exceed 0,35 M 60 % (b) for that part of the aid which exceeds 0,35 M but does not exceed 0,7 M 25 %'